Name: 92/61/EEC: Commission Decision of 27 January 1992 terminating the antiÃ ­dumping proceeding concerning imports of dihydrostreptomycin originating in Japan
 Type: Decision
 Subject Matter: competition;  Asia and Oceania;  chemistry
 Date Published: 1992-02-04

 Avis juridique important|31992D006192/61/EEC: Commission Decision of 27 January 1992 terminating the anti ­dumping proceeding concerning imports of dihydrostreptomycin originating in Japan Official Journal L 028 , 04/02/1992 P. 0023 - 0024COMMISSION DECISION of 27 January 1992 terminating the anti-dumping proceeding concerning imports of dihydrostreptomycin originating in Japan (92/61/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 9 thereof, After consultation within the Advisory Committee in accordance with the abovementioned Regulation, Whereas: A. PROCEEDING (1) In April 1990, the Commission received a complaint from the European Council of Chemical Manufacturers' Federations (Cefic) (hereinafter referred to as 'the complainant') on behalf of the only Community producer of dihydrostreptomycin (hereinafter referred to as 'DHS') concerning imports of that product originating in the People's Republic of China and Japan. (2) The complaint contained evidence of the existence of dumping and of the resulting material injury, which was sufficient to justify the opening of an investigation. The Commission therefore announced, in a notice published in the Offical Journal of the European Communities (2), the initiation of an anti-dumping proceeding concerning the product in question, which falls within CN code 2941 20 10. B. PROVISIONAL MEASURES (3) The Commission, by Regulation (EEC) No 2054/91 (3), imposed a provisional anti-dumping duty on imports of dihydrostreptomycin (DHS) falling within CN code 2941 20 10 and originating in China. Furthermore, the validity of the provisional duty was extended for a period not exceeding two months by Council Regulation (EEC) No 3091/91 (4). (4) In recitals 31 to 35 of the provisional Regulation the Commission found that the imports of DHS from Japan had not caused or contributed to the material injury suffered by the Community industry. C. SUBSEQUENT PROCEDURE (5) No reasoned arguments were put forward by either the Community industry or the exporter of DHS from China which has previously disputed the Commission's findings as set out in recitals 31 to 35 of the provisional Regulation in relation to the exports of DHS originating in Japan. D. TERMINATION (6) Accordingly, it is apparent that protective measures with regard to Japan are unnecessary and the anti-dumping proceeding concerning imports of DHS originating in Japan should be terminated without measures being imposed. (7) No objections to this conclusion were raised in the Advisory Committee. (8) The complainant was informed of the essential facts and principal considerations on the basis of which the Commission intended to terminate the proceeding concerning Japan and did not dispute them, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding concerning imports of dihydrostreptomycin originating in Japan is hereby terminated. Done at Brussels, 27 January 1992. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No C 186, 27. 7. 1990, p. 33. (3) OJ No L 187, 13. 7. 1991, p. 23. (4) OJ No L 293, 24. 10. 1991, p. 1.